Matter of Jackson v Henley (2019 NY Slip Op 06661)





Matter of Jackson v Henley


2019 NY Slip Op 06661


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

527646

[*1]In the Matter of Malik Jackson, Petitioner,
vK. Henley, as Hearing Officer, et al., Respondents.

Calendar Date: August 30, 2019

Before: Garry, P.J., Lynch, Clark, Devine and Rumsey, JJ.


Malik Jackson, Dannemora, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination that found him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Inasmuch as petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Ack v Venettozzi, 169 AD3d 1138, 1139 [2019]; Matter of Williams v Keyser, 167 AD3d 1202, 1202 [2019]). As the record reflects that petitioner paid a reduced filing fee of $15 and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Sockwell v LaClair, 170 AD3d 1416, 1417 [2019]; Matter of Abdul-Halim v Venettozzi, 164 AD3d 1554, 1555 [2018]).
Garry, P.J., Lynch, Clark, Devine and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.